                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

REGINALD DESMOND WALLACE                                   PETITIONER

VS.                               CIVIL ACTION NO. 3:19CV465TSL-RHW

STATE OF MISSISSIPPI AND PELICIA HALL                   RESPONDENTS
COMMISSIONER OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS


                               ORDER

      This cause is before the objection of petitioner Reginald

Desmond Wallace, Jr. to the report and recommendation entered by

Magistrate Judge Robert H. Walker on December 17, 2019,

recommending that Wallace’s § 2254 petition be dismissed with

prejudice.   Having reviewed the objection, the court concludes

that it should be overruled for the reasons set forth in

respondent’s response thereto and that the report and

recommendation should be adopted as the opinion of the court.

      IT IS, THEREFORE, ORDERED that the report and recommendation

of United States Magistrate Judge Robert H. Walker on December 17,

2019, be, and the same is hereby adopted as the finding of this

court.   Accordingly, it is ordered that respondent’s motion to

dismiss is granted.   It follows that the petition for writ of

habeas corpus is hereby dismissed with prejudice.
   Furthermore, the court concludes that a certificate of

appealability shall not issue.   While petitioner has demonstrated

that “jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right,” he has not shown that "jurists of reason would find it

debatable whether [this] court was correct in its procedural

ruling."   Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595,

146 L. Ed. 2d 542 (2000).

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this 7th_day of January, 2020.



                            /s/ Tom S. Lee
                             UNITED STATES DISTRICT JUDGE




                                  2
